IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 02-40308
                           Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DANIEL LEE CORKELL,
also known as Daniel Lee Barfield,

                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-01-CR-288-2
                      --------------------
                       September 24, 2002

Before JOLLY, DAVIS and PARKER, Circuit Judges.

PER CURIAM:*

     Daniel Lee Corkell appeals his conviction and sentence for

knowingly possessing three firearms after having been convicted

of three violent felonies, in violation of 18 U.S.C. §§ 922(g)(1)

and 924(e)(1).    Corkell argues that there was insufficient

evidence to prove beyond a reasonable doubt that he knowingly

possessed the firearms and that there was an insufficient

connection between his possession of the firearms and the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-40308
                                -2-

burglary of a dwelling for purposes of his enhanced offense level

under U.S.S.G. § 4B1.4(b)(3)(A).

     We have reviewed the record and the briefs submitted by the

parties and hold that the evidence adduced at trial was

sufficient to support Corkell’s conviction.   See United States v.

Izydore, 167 F.3d 213, 219 (5th Cir. 1999); United States v.

Ortega Reyna, 148 F.3d 540, 543 (5th Cir. 1998).   Furthermore,

the district court did not err, plainly or otherwise, in

assessing Corkell’s offense level pursuant to U.S.S.G.

§ 4B1.4(b)(3)(A).   See United States v. Guerrero, 5 F.3d 868,

871-73 & n.6 (5th Cir. 1993).

     AFFIRMED.